Citation Nr: 0324792	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  02-16 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from January 1943 to January 
1946.  He also served with the Army National Guard from 
October 1947 to December 1953, and from June 1972 to January 
1985.

Initially, the Board notes that since the veteran expressed 
disagreement with the original rating assigned for PTSD, the 
Board is required to consider entitlement to an evaluation in 
excess of 30 percent for PTSD from the original effective 
date of service connection.  Fenderson v. West, 12 Vet. 
App. 119 (1999).


FINDING OF FACT

The veteran's PTSD is manifested by symptoms that are 
productive of occupational and social impairment with reduced 
reliability and productivity.


CONCLUSION OF LAW

The criteria for a 50 percent, but not higher, evaluation for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board first notes that the claim has already been 
developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002) (VCAA).  The veteran has 
been furnished with appropriate Department of Veterans 
Affairs (VA) PTSD examination to ascertain the severity of 
the veteran's PTSD, and the record contains additional 
medical evidence that further enables the Board to properly 
assess the level of disability associated with the veteran's 
PTSD.  In addition, while the veteran has identified certain 
medical records that may not have been obtained by the 
regional office (RO), authorizations provided by the veteran 
reflects that much of that treatment was not directly related 
to the treatment of PTSD, and in any event, there is no clear 
indication that there are any outstanding relevant medical 
records that have not already been obtained or that are not 
adequately addressed in documents that are already in the 
claims file.  The Board also notes that when the RO initially 
sought to obtain relevant VA treatment records in February 
2002, there was some indication that the veteran had instead 
been treated at Kirkland Air Force Base, however, a request 
for records at that facility did not yield any pertinent 
records.  The Board further observes that requests for 
records from the veteran's primary physician, Dr. B., has 
yielded medical statements from Dr. B., but no actual 
clinical records.  

Moreover, following the veteran's VA PTSD examination in May 
2002, the veteran was advised of the guidelines of the VCAA 
and applicable rating criteria in the October 2002 statement 
of the case, at which time he was further advised of the 
results of the May 2002 examination, and that there was no 
evidence to justify a rating in excess of 30 percent.  Thus, 
the Board finds that the veteran was placed on notice of the 
steps VA had taken to support his claim, and thereby, the 
action that he now needed to take in light of that 
development.  Quartuccio v. Prinicipi, 16 Vet. App. 183 
(2002).  The fact that the veteran understood that he now 
needed to come forward with additional evidence is further 
evidenced by the veteran's subsequent submission of two 
medical statements at his hearing before the Board in April 
2003.  Accordingly, based on all of the foregoing, the Board 
finds that no further notice and/or development is required 
in this matter under the VCAA.  

A review of the history of this disability shows that the 
veteran was originally granted service connection for PTSD, 
evaluated as 30 percent disabling effective from January 
2002, based in part on VA and private examination reports.  

A March 2002 private medical report from Dr. B. reflects that 
the veteran had been a patient of Dr. B. for 20 years and 
that the veteran was suffering from post-traumatic stress 
syndrome secondary to his World War II activities.

VA PTSD examination in May 2002 revealed a reported history 
of long-time sleep disturbance with periodic symptoms of 
anxiety and depression and a period of moderate alcohol abuse 
that caused family problems during the 1980's.  He and his 
wife had been married for 55 years.  They raised ten 
children.  The veteran further noted that he retired from N. 
M. M. I. as a maintenance supervisor after 30 years in 1982, 
and was subsequently appointed deputy treasurer for S. 
County.  For the past ten years, he held a part-time position 
in the City of S. Landfill Department.  Further examination 
revealed that the veteran's problems with anxiety and 
insomnia had worsened in recent years, the veteran noting 
that he had intrusive thoughts about twice per month and 
nightmares about the war about twice per week.  He generally 
slept about four hours per night.  The veteran also noted 
that he had exaggerated startle responses and difficulty 
concentrating.  While it was noted that the veteran was not 
particularly irritable, he would become quite angry from 
certain stimuli.  It was noted that he generally participated 
in family and social gatherings and continued to engage in 
hobbies such as locksmithing and spending noncompensated time 
helping on city management projects.  The veteran also 
indicated that he had a close friend with whom he talked 
about his war experiences.

Mental status examination revealed a current level of 
depression at 8 on a 10-point scale of increasing severity.  
It was also noted that the veteran appeared fully oriented 
with good comprehension abilities, and that complaints of 
concentration and memory loss appeared secondary to 
depression and aging factors.  The examiner commented that 
the veteran's PTSD symptoms were generally of a mild 
severity.  He further noted that the veteran tended to have 
more trouble with hyperarousal than avoidance symptoms, but 
that other people were quite aware of his emotional numbing.  
The Axis I diagnosis was PTSD, chronic, mild, and adjustment 
disorder with depressed mood.  The examiner assigned the 
veteran a global assessment of functioning (GAF) scale score 
of 52 that was considered to be the lowest GAF in the 
previous year.

An April 2003 medical statement from V. Center readjustment 
counselor, M. W., reflects that this counselor recently 
interviewed the veteran and his son and confirmed the 
assessment of PTSD.  It was noted that the veteran reported 
almost nightly nightmares, which resulted in 2 hours of sleep 
per night.  It was also noted that the veteran was highly 
irritable and experienced intrusive thoughts on a daily 
basis.  The veteran's son apparently described the veteran as 
"not emotional."  M. W. concluded that the veteran's 
symptoms had now increased with his retirement, and that this 
had resulted in a loss of quality of life and family 
tensions.  The veteran was assigned a GAF of 49.

An April 2003 private medical report from Dr. B. reiterates 
that the veteran had been a patient of Dr. B. for 20 years 
and that the veteran was suffering from post-traumatic stress 
syndrome secondary to his World War II activities.

At the veteran's hearing before the Board in April 2003, the 
veteran testified that he had daily intrusive thoughts of his 
experiences during the war (transcript (T.) at p. 3).  He 
also noted that he had quite a few nightmares, daily 
recollections of the war, startle response, frequent problems 
with anxiety at the rate of at least twice a week, and sleep 
and anger problems (T. at pp. 3-6).  Currently, he was 
providing volunteer accounting services to the City of S. at 
the request of his physician (T. at p. 7).  His participation 
did not require that he be in contact with a lot of people 
(T. at p. 7).  He denied having any close friends but noted 
that he had a big family, with twenty-four grandchildren and 
eight great grandchildren (T. at p. 8).  In addition to 
volunteering to do accounting services, the veteran also 
noted that he continued be the treasurer for a local retired 
teacher's association (T. at pp. 8-9).  The veteran stated 
that he had problems with anxiety on a daily basis and lots 
of problems with memory (T. at pp. 9-10).  He also maintained 
that he was very depressed, experienced feelings of panic on 
a regular basis, and deserved a rating of something like 50 
percent (T. at p. 10).

The veteran's service-connected PTSD has been evaluated as 30 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411, under the "new" criteria for neuropsychiatric 
disabilities which took effect on November 7, 1996.  As the 
subject claim for service connection for PTSD was filed in 
January 2002, the evaluation of the veteran's PTSD will be 
based on consideration of only the "new" criteria.

The "new" rating criteria permit a 30 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally 
functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The "new" rating criteria permit a 50 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
effective work and social 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The "new" rating criteria permit a 70 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The newer rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

While it is apparent there is some question as to impairment 
in the area of memory and judgment (the veteran complains of 
poor memory and concentration at his April 2003 hearing but 
his May 2002 VA PTSD examination revealed good comprehension 
skills), the record also reflects significant sleep 
impairment, panic attacks at the rate of at least twice a 
week, continuing intrusive thoughts and nightmares, startle 
response, problems with anger and depression, and some degree 
of interference with employment and familial relationships.  
In addition, although examination in May 2002 was found to 
reveal a diagnosis of mild PTSD, the Board observes that the 
examiner also noted the veteran's tendency to mask his 
emotions.  

Therefore, in evaluating whether the veteran's PTSD symptoms 
meet the criteria for the next higher rating of 50 percent, 
giving the veteran the benefit of the doubt regarding the 
existence of some impairment of affect, mood, thinking and 
judgment, the Board finds that the veteran's additional 
symptoms of sleep impairment, panic attacks, intrusive 
thoughts, startle response, anger problems, and some 
interference with employment and family relationships are 
sufficiently representative of the remaining criteria to 
warrant a 50 percent evaluation under the "new" criteria.  
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

Clearly, however, the evidence does not constitute 
deficiencies in most areas or total social and industrial 
impairment for a higher rating under the applicable criteria.  
Although the veteran has expressed a tendency to isolate and 
some inability to establish or maintain close relationships, 
the veteran has demonstrated few, if any, of the remaining 
criteria necessary for a 70 percent evaluation.  In addition, 
the veteran has apparently maintained at least some level of 
social interaction as evidenced by his marriage of over 55 
years, and regular contact with his very large family and at 
least one friend, with whom he discusses war experiences.  
Likewise, the veteran's continued volunteer assistance and 
teacher association activities are not consistent with 
deficiencies in most areas or total industrial impairment. 

For a 100 percent rating, the "new" criteria specifically 
require a showing of gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation or own name, and none of 
these criteria are shown.


ORDER

Entitlement to a 50 percent evaluation for PTSD is granted, 
subject to the legal criteria governing payment of monetary 
benefits.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



